Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nehring (US 2016/0121993).
Regarding claim 1, Nehring teaches a heating device (1) for an aircraft interior (abstract), having the following features: a mechanically loadable support structure (upper panel structure 3; as shown in Fig. 1); a mechanically loadable and thermally conductive outer structure (lower panel structure 3; as shown in Fig. 1); and a heater (5) for converting electrical energy into thermal energy (p.0007; p.0026; p.0029), wherein the heater is arranged between the support structure and the outer structure (as shown in Fig. 1) and has a heating layer (5) composed of a resistance material with a positive temperature coefficient (p.0007; p.0026; p.0029), wherein the heating layer has perforations at least regionally (perforations where conductor paths 27 and PTC-resistor paths 29 are located; as shown in Fig. 2), and wherein, as a result of the perforations, there are provided fillable cavities between the support structure and the outer structure (cavities filled with the conductor paths 27 and PTC-resistor paths 29; as shown in Fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pisarski (US 2006/0138279) in view of Oppitz (US 4,518,851).
Regarding claim 1, Pisarski teaches a heating device (combination of 20-22 and 24) for an aircraft interior (14), having the following features: a mechanically loadable support structure (20); a mechanically loadable and thermally conductive outer structure (24); and a heater (22) for converting electrical energy into thermal energy (abstract; p.0019; p.0021), wherein the heater is arranged between the support structure and the outer structure (as shown in Fig. 2) and has a heating layer (40) composed of a resistance material (Cupron; p.0021), wherein the heating layer has perforations (perforations where the heating element 42 is located) at least regionally (as shown in Fig. 4), and wherein, as a result of the perforations, there are provided fillable cavities between the support structure and the outer structure (when the heater layer 40 shown in Fig. 4 replaces the heater layer 40 shown in Fig. 2).
Pisarski fails to disclose a heating layer composed of a resistance material with a positive temperature coefficient.
Oppitz teaches a planar heating element (1) composed of a resistance material with a positive temperature coefficient (abstract; Col. 1, lines 43-54; Col. 2, lines 50-52). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating device of Pisarski with Oppitz, by providing a resistance material with a positive temperature coefficient, for the advantages of do not requiring electronic temperature control or a temperature sensor.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nehring in view of Calder (US 9,004,407).
Regarding claim 16, Nehring teaches all the elements of the claimed invention as set forth above, except for, wherein the perforations extend from the outer structure to the support structure, such that the perforations provide a mechanical decoupling between the heating layer and the outer structure and between the heating layer and the support structure.
Calder teaches a heating layer (260) wherein the perforations (264) extend from the outer structure to the support structure (when viewed in combination with Nehring), such that the perforations provide a mechanical decoupling between the heating layer and the outer structure and between the heating layer and the support structure (when viewed in combination with Nehring).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating layer of Nehring, with Calder, by providing perforations that extend vertically to act as acoustic holes, for the advantages of reducing noise.
Regarding claim 17, Nehring and Calder combined teach the heating device as set forth above, wherein the heating layer includes conductor tracks (Calder; 262) and wherein the perforations are provided between the conductor tracks (Calder; as shown in Fig. 6).
Regarding claim 18, Nehring and Calder combined teach the heating device as set forth above, wherein adhesive is provided in the fillable cavities provided by the perforations (Calder; Col. 4, lines 10-12).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pisarski and Oppitz as set forth above, and further in view of Calder (US 9,004,407).
Regarding claim 16, Pisarski and Oppitz combined teach all the elements of the claimed invention as set forth above, except for, wherein the perforations extend from the outer structure to the support structure, such that the perforations provide a mechanical decoupling between the heating layer and the outer structure and between the heating layer and the support structure.
Calder teaches a heating layer (260) wherein the perforations (264) extend from the outer structure to the support structure (when viewed in combination with Pisarski), such that the perforations provide a mechanical decoupling between the heating layer and the outer structure and between the heating layer and the support structure (when viewed in combination with Pisarski).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the heating layer of Pisarski, with Calder, by providing perforations that extend vertically to act as acoustic holes, for the advantages of reducing noise.
Regarding claim 17, Pisarski, Oppitz and Calder combined teach the heating device as set forth above, wherein the heating layer includes conductor tracks (Calder; 262) and wherein the perforations are provided between the conductor tracks (Calder; as shown in Fig. 6).
Regarding claim 18, Pisarski, Oppitz and Calder combined teach the heating device as set forth above, wherein adhesive is provided in the fillable cavities provided by the perforations (Calder; Col. 4, lines 10-12).

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “Applicant submits, however, that there are no perforations/fillable cavities shown in either of Fig. 1 or Fig. 2. Fig. 1 merely depicts a perspective view of the PTC layer 5 and Fig. 2 depicts the PTC layer 5 having conductor paths 27 and PTC resistor paths 29 thereon. Specifically, Nehring discloses that the conductor paths 27 and the PTC resistor paths 29 are provided on an insulating substrate 31 (see para. [0029]). There is no disclosure of any perforations/fillable cavities being provided in the insulating substrate 31/PTC layer 5 (nor are any perforations/fillable cavities depicted in the figures).” on remarks page 7, lines 22, and page 8, lines 1-7.  In response to Applicant’s arguments, Nehring teaches wherein the heating layer has perforations at least regionally (perforations where conductor paths 27 and PTC-resistor paths 29 are located; as shown in Fig. 2), and wherein, as a result of the perforations, there are provided fillable cavities between the support structure and the outer structure (cavities filled with the conductor paths 27 and PTC-resistor paths 29; as shown in Fig. 1 and 2), and Pisarski teaches wherein the heating layer has perforations (perforations where the heating element 42 is located) at least regionally (as shown in Fig. 4), and wherein, as a result of the perforations, there are provided fillable cavities between the support structure and the outer structure (when the heater layer 40 shown in Fig. 4 replaces the heater layer 40 shown in Fig. 2).

Regarding claims 16-18, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
06/01/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761